DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-12 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 4 recites “a sensor requests the position of” in line3 is unclear. A sensor is understood as a component that senses things. A sensor senses some particular aspect of the environment. A sensor produces information for a system. It is not clear how a sensor requests or makes requests. The claim is understood to use a sensor to determine a position.
	Wherein claim 6 recites “travel different from zero” in line 2 is unclear. From zero what? Zero is understood as a center point and/or neutral position.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030209376 (“Kustosch”).

As per claim 1 Kustosch discloses a motor vehicle control system with a controller component to which a control element that can be actuated by a driver is attached, a sensor which detects the position of the control element [¶ 9 signal U from a first operator-controlled element], and a control circuit which receives a signal from the sensor and can convert this into an activation signal for a drive system and into an activation signal for a braking system of a motor vehicle [¶ 9 … input a value for the acceleration and/or for the deceleration of the motor vehicle by means of the first operator-controlled element], 
wherein a starting position of the control element is assigned a braking signal [¶ 11 be moved in two directions with a zero position (center)… deflection forward accelerates, deflection in a rear direction (closest/starting position) decelerates (braking feature), Fig. 1], a first position following the starting position is assigned a neutral signal (would just decelerate from 0, or not move/neutral up to 0 point, if starting from highest deceleration point) and a second position following the first position is assigned a drive signal [¶ 11 be moved in two directions having a zero position (center)… deflection forward accelerates (second position), ¶ 12 alternatively can be stepwise control Fig. 1].
Kustosch discloses at least three positions of the control element. The claim states a first position, a second position and a starting position but is not explicit to an order of the positions, only that they exist. Kustosch does not state the brake position as a starting position however when viewing the diagram (Fig. 1), it is understood that the position closest to the driver is a braking position and could be understood via BRI to be a starting first position of the lever (maximum brake, no movement). As there are no other details to these positions or what specifically makes a particular position a start position, only that it is the braking position, it is understood that Kustosch discloses the limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to understand the positions of Kustosch’s control element to label any lever position as a start position as the position label of start would only be relative to a design preference, as the system would still function in the same order regardless of the titles of the positions, for purposes of user friendly vehicle controls. 

As per claim 2 Kustosch discloses further wherein the controller component is a joystick which is connected to a sensor for controlling the driving direction [¶ 11 operator control element can be configured as a joy stick].
As per claim 3 Kustosch discloses further wherein the control element is a button which is attached to the controller component in a translationally and/or rotationally adjustable manner [¶ 17 as a rotatable pin, ¶ 19 as a pull press pin, ¶ 20 as a rocker switch, Fig. 2].

As per claim 4 Kustosch discloses a method for controlling the drive system and the braking system of a motor vehicle by means of the following steps [Fig. 1]:
a) a sensor requests the position of a control element [¶ 3 operator controlled signal, ¶ 11 deflection of lever signal, ¶ 13 VDES can be converted into corresponding request to the torque to be outputted],
b) if the control element is in a starting position, a control circuit which is
connected to the sensor generates a braking signal [¶ 11 be moved in two directions with a zero position (center)… deflection forward accelerates, deflection in a rear direction (furthest closing/starting position) decelerates (braking feature), Fig. 1] ,
c) if the control element is in a neutral position beyond the starting position,
a control circuit generates a neutral signal [¶ 11 be moved in two directions with a zero position (center)… deflection forward accelerates, deflection in a rear direction (furthest closing/starting position) decelerates (braking feature), Fig. 1],
d) if the control element is in a drive position beyond the neutral position,
the control circuit generates a drive signal [¶ 11 be moved in two directions with a zero position (center)… deflection forward accelerates, deflection in a rear direction (closest position/starting position) decelerates (braking feature), Fig. 1].
Kustosch discloses at least three positions of the control element. The claim states a start position, a neutral position and a drive position but is not explicit to a direction of the positions, only that they exist in some order. Kustosch does not state the brake position as a starting position however when viewing the diagram (Fig. 1), it is understood that the position closest to the driver is a braking position and could be understood via BRI to be a starting first position of the lever (maximum brake, no movement). As there are no other details to these positions or what specifically makes a particular position a start position, only that it is the braking position, it is understood that Kustosch discloses the limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to understand the positions of Kustosch’s control element to label any lever position as a start position as the position label of start would only be relative to a design preference, as the system would still function in the same order regardless of the titles of the positions, for purposes of user friendly vehicle controls. 

As per claim 5 Kustosch discloses further wherein the braking position comprises an adjustment travel of the control element, over which the braking signal returns from a maximum braking action to a braking action of 0% at the transition to the neutral position [¶ 11 A different deflection leads to different values for the acceleration input. Correspondingly, a deflection of the lever 15 toward the rear starting from the zero position 20 in the guide rail 25 leads to the input of a deceleration value for the motor vehicle. Here too, a different deflection leads to different values for the deceleration of the vehicle, ¶ 14 The more the lever 15 is deflected from the zero position 20 to select and input an acceleration value or deceleration value, the greater is the level of the operator-controlled signal U in magnitude and the greater, in magnitude, is the desired acceleration value BDES or desired deceleration value VDES correspondingly formed by the speed control].
As per claim 6 Kustosch discloses further wherein the neutral position extends over an adjustment travel different from zero [¶ 12 it can be provided that the lever must be moved stepwise in the guide rail (stepwise would indicate there is a portion of movement that is required before the signal is registered)].
As per claim 7 Kustosch discloses further wherein the drive position extends over an adjustment travel different from zero over which the driving action rises from 0% at the transition between neutral position and drive position to the maximum driving action in the case of maximum adjustment of the control element [¶ 11 can be inputted up to a stop fixed by the upper or lower stop of the lever, ¶ 14 The more the lever 15 is deflected from the zero position 20 to select and input an acceleration value or deceleration value, the greater is the level of the operator-controlled signal U in magnitude and the greater, in magnitude, is the desired acceleration value BDES or desired deceleration value VDES correspondingly formed by the speed control].
As per claim 8 Kustosch discloses further wherein the drive signal changes proportionally with the adjustment travel of the control element [¶ 11 Starting from the zero position 20 in the guide rail 25, if the lever 15 is deflected forwardly, then a value for the acceleration of the motor vehicle is inputted. A different deflection leads to different values for the acceleration input, ¶ 13 The application value can be stored in the form of a characteristic line or a characteristic field in the speed control].
As per claim 9 Kustosch discloses further wherein the drive signal changes non-proportionally over the adjustment travel of the control element [¶ 11, ¶ 12 it can be provided that the lever must be moved stepwise in the guide rail.
As per claim 10 Kustosch discloses further wherein the braking signal changes proportionally with the adjustment travel of the control element [¶ 11 Correspondingly, a deflection of the lever 15 toward the rear starting from the zero position 20 in the guide rail 25 leads to the input of a deceleration value for the motor vehicle, ¶ 13 The application value can be stored in the form of a characteristic line or a characteristic field in the speed control].
As per claim 11 Kustosch discloses further wherein the braking signal changes non-proportionally over the adjustment travel of the control element [¶ 11, ¶ 12 it can be provided that the lever must be moved stepwise in the guide rail].
As per claim 12 Kustosch discloses further wherein the conversion of an adjustment of the control element into a braking or drive signal is different depending on the driving condition of the motor vehicle [¶ 13 the speed control 10 determines a desired acceleration value BDES in dependence upon the instantaneous driving situation].


	Additional Art to Consider
Patent No. 5553684 titled, SINGLE-UNIT SYSTEM FOR CONTROLLING VEHICLE ACCELERATION AND BRAKING, also discloses a hand controller for a vehicle for purposes of acceleration and braking. This is similar to the Applicant’s invention in that Applicant’s reliance a control scheme other than vehicle acceleration and brake pedals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662           

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662